NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                        05-3226


                                    LARRY KEMP,

                                                      Petitioner,
                                           v.


                       DEPARTMENT OF VETERANS AFFAIRS,

                                                      Respondent.

                            __________________________

                            DECIDED: November 10, 2005
                            __________________________


Before MICHEL, Chief Judge, LOURIE, and LINN, Circuit Judges.

PER CURIAM.

                                       DECISION


       Larry Kemp (“Kemp”) appeals from a final decision of the Merit Systems

Protection Board (“Board”) affirming the Department of Veterans Affairs’ (“Agency”) 30-

day suspension of Kemp. Kemp v. Dep’t of Veterans Affairs, No. CH-0752-03-0671-I-1

(Jan. 21, 2004). Because the Board’s affirmance of the Agency’s 30-day suspension of

Kemp was based on substantial evidence, was not contrary to law, and was not an

abuse of discretion, we affirm.
                                      BACKGROUND

        Kemp was a Cemetery Caretaker Supervisor, WS-4754-8, at the Agency. On

May 16, 2003, Kemp was given a Mid-Term Performance Review Counseling in which

his supervisor, Jan Klahs, instructed Kemp to provide her a list of tasks that Kemp’s

subordinates will work on so that she could ensure he was learning how to supervise

and delegate authority as opposed to performing too much of his subordinates’ work.

Kemp, slip op. at 2-4. On May 20, 2003, at 4:03 pm, Kemp entered the office of Ms.

Klahs to report on his activities, as instructed in the counseling letter. Id. at 2. Because

the duty day was already over, Ms. Klahs instructed Kemp to leave her office and return

the next morning, but he refused. Id. According to Kemp, Ms. Klahs ordered him to

leave her office four times, and he admits that he consistently refused to do so. Id. at 3.

Kemp finally left, only after Ms. Klahs walked to her door and opened it for him to leave.

Id. at 2.

        On May 30, 2003, Kemp was given a notice of proposed suspension for

disrespectful conduct towards a supervisor, based on the May 20, 2003 incident. The

notice cited two additional prior incidents of disrespectful conduct.1 On July 2, 2003,

Kemp was given a 30-day suspension for the period July 21, 2003 through August 19,

2003. Id. at 4-5.

        On July 18, 2003, Kemp appealed the suspension decision to the Board. The

Board affirmed the Agency’s action.       This appeal followed.      We have jurisdiction

pursuant to 28 U.S.C. § 1295(a)(9).


        1
             Kemp was issued a reprimand on October 3, 2000, for disrespectful
conduct and was issued a 20-day suspension on March 24, 2002, for profane language
and disrespectful conduct.


05-3226                                  2
                                      DISCUSSION

                                   Standard of Review

       Pursuant to 5 U.S.C. § 7703(c), we must affirm the Board’s decision unless it is:

(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

(2) obtained without procedures required by law, rule or regulation having been

followed; or (3) unsupported by substantial evidence. Abell v. Dep’t of Navy, 343 F.3d

1378, 1382-83 (Fed. Cir. 2003).      The burden of establishing reversible error in an

administrative decision, such as the Board’s, rests upon the petitioner. Harris v. Dep’t

of Veterans Affairs, 142 F.3d 1463, 1467 (Fed. Cir. 1998).

                                         Analysis

       The Agency has the burden of proving its charges by a preponderance of the

evidence. See 5 U.S.C. § 7701(c)(1)(B) (2000). In reviewing whether an agency’s

penalty decision is reasonable, the Board is required to ascertain whether the agency

responsibly balanced the factors delineated in Douglas v. Veterans Administration, 5

M.S.P.R. 280, 305-06 (1981). See Gonzales v. Def. Logistics Agency, 772 F.2d 887,

889 (Fed. Cir. 1985). Here, the Board held that the Agency met its burden of proving its

charges by a preponderance of the evidence and that the Agency’s penalty decision

was reasonable in light of the relevant Douglas factors.

       Kemp asserts that the decision of the Board was erroneous and should be

reversed. Kemp first argues that the Board failed to take into consideration statements

from his witnesses. This argument is without merit. This court will not interfere with the

conduct of proceedings by administrative agencies like the Board absent special

circumstances. Vt. Yankee Nuclear Power Corp. v. Natural Res. Def. Council, Inc., 435




05-3226                                  3
U.S. 519, 543 (1978). Furthermore, “[t]he mere fact that a presiding official does not

accept the assertions of an appellant or interpret testimony in the fashion appellant

would desire does not constitute impropriety.” Karapinka v. Dep’t of Energy, 6 M.S.P.R.

124, 127-28 (1981). Kemp offers no evidence that the statements of his witnesses were

tendered to the Board and were ruled inadmissible in his case, nor does he suggest

how that evidence would have been relevant to the charges against him. Indeed, the

Board credited Kemp’s version of the facts, noting that there was virtually no

discrepancy between the evidence provided by Kemp and the Agency.            Based on

Kemp’s facts, including his admission that he disobeyed his supervisor’s orders, the

Board found that the Agency proved the charge of disrespectful conduct towards a

supervisor by a preponderance of the evidence. Kemp, slip op. at 3. We conclude that

Kemp has not come forward with special circumstances that would warrant reversal on

this ground.

      Kemp next argues that the Agency’s evidence should not be credited because

the Agency lied under oath. Credibility findings of an Administrative Judge are entitled

to great weight in a Board proceeding. See Hambsch v. Dep’t of Treasury, 796 F.2d

430, 436 (Fed. Cir. 1986). Kemp’s credibility argument is based only on unsupported

and general assertions. Kemp provides us with no basis for determining whether his

assertions are true and does not point to any evidence to support his accusations that

the Agency lied or fabricated evidence. The record demonstrates unequivocally that

Kemp refused to leave his supervisor’s office when ordered to do so and Kemp’s

concession that he disobeyed his supervisor’s orders corroborates the Agency’s version

of the facts. Moreover, the Board determination rests on Kemp’s version of the facts,




05-3226                                4
not the Agency’s.     We therefore conclude that Kemp has not met his burden of

establishing that the Board’s decision should be overturned on this ground.

      Kemp also asserts that the Administrative Judge (“AJ”) prejudged the issues

against him based on a statement made by the AJ during pre-trial settlement

discussions. In making a claim of prejudice or predetermination, Kemp must overcome

a heavy presumption of honesty and integrity which accompanies administrative

adjudicators. Oliver v. Dep’t of Transp., 1 M.S.P.R. 382, 386 (1980); see Pascal v.

United States, 543 F.2d 1284, 1288 (Ct. Cl. 1976). Kemp has failed to make such a

showing. During pre-trial settlement discussions, the AJ informed Kemp that if Kemp

confessed at trial to disobeying orders to leave his supervisor’s office, then the AJ would

find that the Agency had supported its charges of disrespectful conduct towards a

supervisor. Kemp, slip op. at 5, n.3. The AJ explained, in a lengthy footnote, that he

was merely informing Kemp of the legal ramifications of such a confession, should one

be made at trial. Id. Furthermore, because the legal findings of the AJ are subject to

appellate review by the Board and by this Court, the AJ noted that any alleged prejudice

was harmless error. Id. Kemp has not come forward with evidence sufficient to support

his allegation that the AJ’s statement during pre-trial settlement discussions shows

prejudgment. We therefore affirm the Board’s holding that Kemp’s allegations that the

AJ prejudged the issues are insufficient to warrant reversal.

      Kemp further contends that he is prejudiced by lack of a tape recording or

transcript of the hearing in his case.       He alleges that “absence of a recording or

transcript makes [the AJ’s] decision, factual determinations, and conclusions essentially

un-reviewable.”   However, there is no evidence that the hearing tape is missing,




05-3226                                  5
inaudible, or incomplete. Furthermore, we have held that unavailability of a transcript is

not harmful per se and that, where such unavailability is not fatal to review, it does not

require reversal of the Board’s determination. See Harp v. Dep’t of the Army, 791 F.2d

161, 163 (Fed. Cir. 1986). In this case, the AJ’s opinion contains a detailed analysis

that demonstrates careful consideration of the testimony and weighing of the evidence.

Kemp has not indicated that the AJ’s opinion omits evidence essential to his appeal, or

how any supposed omission might affect his appeal. Thus, there being no showing that

the testimony was in any way different from that related by the AJ in the initial decision,

Kemp has not satisfied his burden of establishing prejudice with the requisite specificity

to require that the Board’s decision be overturned.

       Kemp argues also that the Board erred in its disposition of his affirmative defense

of retaliation. In order to make out an allegation of retaliation, Kemp must come forward

with non-frivolous allegations that (1) he engaged in a protected activity; (2) his

supervisor knew of that protected activity; (3) his 30-day suspension could have been

retaliation under the circumstances; and (4) there was a genuine nexus between the

retaliation and his 30-day suspension. See Webster v. Dep’t of the Army, 911 F.2d 679,

689 (Fed. Cir. 1990).

       Without support, Kemp contends that he has proven a pattern of abuse and

conspiracy by the Agency to suspend him from federal service. Kemp only provides

vague and unspecific allegations of retaliation without alleging that he engaged in any

protected activity or that any protected activity contributed to his 30-day suspension.

The Board held that Kemp had not placed evidence of any protected disclosure on the

record and that, even assuming protected activity, the penalty was extremely lenient.




05-3226                                  6
Kemp, slip op. at 5. The Board found that the Agency would have imposed the same

penalty regardless as to protected activity, and that Kemp’s conclusory, unsubstantiated

allegations do not suffice to prove retaliation. Id. Furthermore, there is no indication in

the record that Kemp’s supervisor had any knowledge of protected activity or that the

30-day suspension was the result of a retaliatory motive. Accordingly, we affirm the

Board’s holding that Kemp failed to establish that the Agency action was the result of

retaliation.

       Kemp next challenges the severity of the penalty, contending that the Board

should have mitigated his penalty by taking into consideration that he showed remorse.

Kemp cites to no authority to support his claim that the penalty was too harsh. We have

held that the determination of the proper disciplinary action to be taken to promote the

efficiency of the service is a judgment call best left to the discretion of the agency. See

Hunt v. Dep’t of Health & Human Servs., 758 F.2d 608, 611 (Fed. Cir. 1985); Gonzales

v. Def. Logistics Agency, 772 F.2d 887, 889 (Fed. Cir. 1985). Deference is given to an

agency’s judgment unless the penalty exceeds the range of permissible punishment

specified by statute or regulation, or unless the penalty is “so harsh and unconscionably

disproportionate to the offense that it amounts to an abuse of discretion.” Parker v.

United States Postal Serv., 819 F.2d 1113, 1116 (Fed. Cir. 1987) (internal citations

omitted); see also Guise v. Dep’t of Justice, 330 F.3d 1376, 1382 (Fed. Cir. 2003).

       The Board held that the Agency’s penalty decision was reasonable in light of the

relevant Douglas factors. Although the Board did not discuss every factor, not all of the

factors are pertinent in every case. See Douglas, 5 M.S.P.R. at 306. In reviewing the

penalty imposed upon Kemp, the Board found that this is Kemp’s third offense of the




05-3226                                  7
same type of misconduct and that Kemp “made it clear that he felt that he was justified

in disobeying orders if he did not agree with them.” Kemp, slip op. at 4. The Board also

found that Kemp is “devoted to his job” and “was a very good line worker,” but has not

learned how to be a supervisor. Id. Based on the record, the Board concluded that the

Agency’s decision to suspend Kemp for 30-days for the charged conduct was not an

abuse of discretion and that the penalty was “well within the tolerable limits of

reasonableness.” Id. at 3-5. For the foregoing reasons, we conclude that the Board

properly determined that the penalty of suspension was reasonable, and therefore

affirm the Board’s decision.

       We have considered the remainder of Kemp’s arguments and find them to be

without merit.




05-3226                                8